Exhibit 10.1
 
 
[expage1.jpg]
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 2 of 16
 
Section B - Supplies or Services and Prices

 
ITEM NO 
0001
SUPPLIES/SERVICES 
UNIT
Dollars,
U.S.
AMOUNT
$1,749,965.00

 
CONTRACT AWARD (COST)
"Developing Sensitive and Selective Nanosensors: A Single Molecule - Multiple
Excitation Source Approach"
FOB: Destination
PURCHASE REQUEST NUMBER: 55328CH09192
 
ACRN AA
CIN: 55328CH091920001
ESTIMATED COST
$1,749,965.00
$1,749,965.00

 
These funds are made available from Fiscal Year 2008 Defense Basic Research
Appropriations and are subject to the reimbursement limit of indirect costs set
forth in Section 8115 of the Department of Defense Appropriations Act, 2008 
(P.L. 110-116).
 
B.1
The type of contract is Cost Reimbursement.

 
B.2
This contract is fully funded pursuant to the Limitation of Cost clause, FAR
52.232-20.

 
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 3 of 16
 
Section C - Descriptions and Specifications
 
C.1
The Contractor shall furnish all necessary personnel, materials, facilities, and
other services as may be required to perform CLIN 0001 in accordance with
details in the Contractor's proposal and modifications thereto, if any,
described below. The below titled proposal is incorporated herein by reference
and is on file at the U.S. Army Research Office (ARO).

 
Proposal Title: "Developing Sensitive and Selective Nanosensors: A Single
Molecule — Multiple Excitation Source Approach"
ARO Proposal No.: 55328-CH
Proposal/Modification Date(s): 24 November 2008
31 August 2009, Revised Cost Proposal
 
Principal Investigator: Dr. Bruce Sabacky, Phone 775-858-3766
E-mail bsabacky@altaimano.com
 
C.2
In the event of an inconsistency between the provisions of this contract and the
Contractor's proposal, the inconsistency shall be resolved by giving precedence
in the following order: (1) the contract; (2) other attachments to the contract;
and (3) the technical proposal.

 
 

--------------------------------------------------------------------------------


 
W911 NF-09-C-0135
 
Page 4 of 16
 
Section D - Packaging and Marking
 
D.1
Deliverables shall be afforded the degree of packaging (preservation and
packing) required to prevent damages due to the hazards of shipment and
handling.

 
 
 
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page.5 of 16
 
Section E - Inspection and Acceptance
 
E.1
The ARO Contracting Officer's Representative identified in Section G shall
inspect and accept all deliverables under this contract.

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 6 of 16
 
Section F - Deliveries or Performance
 
F.1
Research called for by this contract (CLIN 0001) shall be performed during the
period 3 September 2009 — 2 September 2010.

 
F.2
Reporting Requirements

 
The Contractor shall comply with the requirements of ARO Form 18, Army Research
Office Reporting Instructions, located at www.aro.army.mil/forms/forms2.htm. ARO
Form 18 provides specific submission instructions and due dates for reports
required under this contract including annual Interim Progress and Final
Progress Reports. The Forecast Expenditure Report is not required for this
contract. On-line submission is required for the Interim and Final Progress
Reports and encouraged for the other reports. Submissions require Adobe PDF
forms. The electronic forms SF298 and SF298 Continuation Sheet may be downloaded
from the ARO home page at www.aro.army.mil/forms/forms2.httn. The Contractor
shall submit a copy of each report cover page or transmittal sheet to the
Defense Contract Management Agency (DCMA) identified in Section G.1.
 
F.3
The Contractor shall submit DD Form 882, Report of Inventions and Subcontracts,
within three months after completion of the contracted work, pursuant to DFARS
clause 252.227-7039, Patents—Reporting of Subject Inventions.

 
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
Page 7 of 16
Section G - Contract Administration Data
 
ACCOUNTING AND APPROPRIATION DATA
 
AA: 978040026201000B61D253999BD27139000S49012
AMOUNT: $1,749,965.00
CIN 55328CH091920001 $1,749,965.00
 
G.1
Delegation of Administration Functions: Contract administration functions are
hereby delegated to the Defense Contract Management Agency (DCMA) specified
below and in block 6 of the Standard Form (SF) 26:

 
Defense Contracts Management Agency
DCMA Northern California (S0507A)
P.O. Box 232
700 East Roth Road, Bldg. 330 (Lathrop, CA)
French Camp, CA 95231-0232
Phone: (209) 941-7002
FAX: (209) 941-7091
Email: dcmanocaliforniacasd@dcma.mill
 
G.2
Audit Functions: Audit functions will be conducted by the Defense Contract Audit
Agency (DCAA) specified below:

 
Defense Contract Audit Agency
Sierra Branch Office (HAA054)
391 S. Lexington Drive, Suite 150
Folsom, CA 95630-6898
Phone: (916) 983-2851
FAX: (916) 984-7411
Email: dcaa-fao4371@dcaa.mil
 
G.3
Vouchers for payment shall be submitted electronically through Wide Area
Workflow (WAWF) in accordance with DFARS clause 252.232-7003, Electronic
Submission of Payment Requests. Information on WAWF is available on the Internet
at https;//wawf.eb.mil/.

 
G.4
The Contractor shall submit all interim cost vouchers to DCAA Sierra Branch
Office (HAA054). The final cost voucher shall be submitted to DCMA Northern
California (S0507A).

 
G.5
The Contractor is permitted to submit payment requests every two weeks in
accordance with FAR clause 52.216-7, Allowable Cost and Payment.

 
G.6
As consideration for the proper performance of the work and services required
under this contract, the Contractor shall be paid as follows: Costs, as provided
for under FAR clause 52.216-7, Allowable Cost and Payment, not to exceed the
amount set forth as "Estimated Cost" in Section B, and subject to FAR clause
52.232-20, Limitation of Cost.

 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 8 of 16
 
G.7
Payment of vouchers will be made by the DFAS-Columbus Center specified below and
in block 12 of the SF 26:

 
DFAS Columbus Center
DFAS-CO/West Entitlement Operations (HQ0339)
P.O. Box 182381
Columbus, OH 43218-2381
 
G.8
Payment Information and Inquiries: The Contractor should contact the
DFAS-Columbus Center for information or inquiries regarding payments on this
contract. Telephonic inquiries may be made on 1-800-756-4571 or (614) 693-8507.
Inquiries may also be made electronically at
https://myinvoice.csd.disa.mil//index,html.

 
G.9
Ceiling Rates: The following indirect rate ceilings are established for this
contract:

 
Fringe Benefits — 40% applied to direct labor dollars
Overhead — 45% applied to direct labor dollars
G&A — 83.5% applied to TO minus overhead and subcontractors
 
The Government will not be obligated to pay any additional amount should the
final rates exceed these ceiling rates.
 
G.10
An accounting system review is required three months after contract award to
ensure the accounting system is operating properly.

 
G.11
Payment Instructions for Multiple Accounting Classification Citations: Payments
are to be made from the earliest available fiscal year funding source across
accounting classification citations assigned to the line item.

 
G.12
The Contracting Officer's Representative for this contract is as follows:

 
Dr. Jennifer Becker
US Army Research Office
ATTN: AMSRD-ARL-RO-PC
P.O. Box 12211
Research Triangle Park, NC 27709-2211
Phone: (919) 549-4224
Email: jennifer.j.becker@us.army.mil
 

--------------------------------------------------------------------------------


 
W91 INF-09-C-0135
 
Page 9 of 16
 
Section 1-1 - Special Contract Requirements
 
H.1 
Publications

 
Publication of results of the research project in appropriate professional
journals is encouraged as an important method of recording and reporting
scientific information. One copy of each manuscript submitted for publication in
a journal shall be forwarded to the Army Research Office at the same time it is
submitted to the journal in accordance with the reporting instructions in ARO
Form 18, Following publication, copies of reprints shall be submitted to the
Army Research Office in accordance with the reporting instructions in ARO Form
18. See Section F. The Contracting Officer may request submission of
publications to other addressees.
 
H.2
Research Responsibility

 
a. The Contractor shall bear responsibility for the conduct of the research
specified in the Contractor's proposal identified in the contract. The
Contractor will exercise judgment in obtaining the stated research objectives
within the limits of the terms and conditions of the contract; provided,
however, that the Contractor will obtain the Contracting Officer's approval to
change the Statement of Work. Consistent with the foregoing the Contractor shall
conduct the work as set forth in his proposal and accepted by the contract
award.
 
b. The Principal Investigator identified in the proposal shall be continuously
responsible for the conduct of the research project, and shall be closely
involved with the research efforts.
 
c. The Contractor shall advise the Contracting Officer if the Principal
Investigator identified in the contract plans to devote less effort to the work
than set forth in the proposal.
 
d. The Contractor shall obtain the Contracting Officer's approval prior to
changing the named Principal Investigator.
 
H.3
Restriction on Printing

 
The Government authorizes the reproduction of reports, data or other written
material, if required, provided the material produced does not exceed 5,000
production units of any page, and items consisting of multiple pages do not
exceed 25,000 production units in the aggregate. The Contractor shall obtain the
express prior written authorization of the Contracting Officer to reproduce
material in excess of the quantities cited above.
 
H.4 
Security

 
If in the conduct of this research, the Contractor develops information, which
in the Contractor's opinion might have an adverse effect on the national
security if it were disclosed, the Contractor should promptly notify the
Contracting Officer's Representative and should not disclose the information
without the prior concurrence of the Contracting Officer's Representative.
 
H.5
Limitation of Payments for Indirect Cost from Defense Appropriation 2008

 
Pursuant to Section 8115 of the Defense Appropriations Act 2008, no funds made
available under that act may be used to pay indirect costs that exceed
thirty-five percent of the total amount of the contract for basic research. Any
funds provided under that Act for this contract are identified herein. Indirect
costs exceeding thirty-five percent of the total amount to be reimbursed from
that appropriation will be considered unallowable and will not be reimbursed. If
subsequent audit
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 10 of 16
 
indicates indirect costs exceeding thirty-five percent of the total amount paid
from this appropriation have been disbursed, the Contractor will refund the
amount over the statutory limitation to the Government.
 
H.6
Consent to Subcontract

 
Inasmuch as the Contractor does not have an approved purchasing system, consent
to subcontract is required from the cognizant administrative contracting officer
(ACO) in accordance with FAR Clause 52.244-2(c) for any subcontract that----(1)
Is of the cost-reimbursement, time-and-materials, or labor-hour type; or (2) Is
fixed-price and exceeds the greater of the simplified acquisition threshold or 5
percent of the total estimated cost of the contract.
 
H.7
Contractor Acquired Property

 
The Contractor is authorized to purchase the equipment (CD Spectropolarometer)
identified in the cost proposal at Section C and be reimbursed under this
contract. Title to all property purchased by the Contractor for which the
Contractor is entitled to be reimbursed as a direct item of cost shall pass to
and vest in the Government upon the vendor's delivery of such property. Upon
completion of the contract, all Government property shall be returned to the
Government, or otherwise disposed of, as directed by the Government in
accordance with FAR 52.245-1.
 
H.8
Contractor Representations and Certifications

 
Contractor certifications valid from 11/25/2008 to 11/25/2009 under ORCA are
incorporated by reference in this contract.
 
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 11 of 16
 
Section I - Contract Clauses
 
CLAUSES INCORPORATED BY REFERENCE
 

52.202-1    Definitions   JUL 2004  52.203-3  Gratuities   APR 1984  52.203-5 
Covenant Against Contingent Fees   APR 1984  52.203-6   Restrictions On
Subcontractor Sales To The Government   SEP 2006  52.203-7  Anti-Kickback
Procedures   JUL 1995 
52.203-8
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
JAN 1997  52.203-10   Price Or Fee Adjustment For Illegal Or Improper Activity  
JAN 1997  52.203-12  Limitation On Payments To Influence Certain Federal
Transactions     SEP 2007  52.204-4   Printed or Copied Double-Sided on Recycled
Paper  AUG 2000  52.204-7  Central Contractor Registration   APR 2008  52.209-6 
Protecting the Government's Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
SEP 2006  52.215-2  Audit and Records--Negotiation   MAR 2009  52.215-8  Order
of Precedence--Uniform Contract Format  OCT 1997  52.215-10  Price Reduction for
Defective Cost or Pricing Data  OCT 1997  52.215-12  Subcontractor Cost or
Pricing Data   OCT 1997  52.215-14  Integrity of Unit Prices   OCT 1997 
52.215-15  Pension Adjustments and Asset Reversions  OCT 2004  52.215-17  Waiver
of Facilities Capital Cost of Money  OCT 1997  52.215-18  Reversion or
Adjustment of Plans for Postretirement Benefits (PRB) Other than Pensions   JUL
2005  52.215-21  Requirements for Cost or Pricing Data or Information Other Than
Cost or Pricing Data--Modifications   OCT 1997  52.216-7  Allowable Cost And
Payment   DEC 2002  52.216-11  Cost Contract--No Fee   APR 1984  52.219-4 
Notice of Price Evaluation Preference for HUBZone Small Business Concerns   JUL
2005  52.219-8  Utilization of Small Business Concerns   MAY 2004  52.222-3 
Convict Labor   JUN 2003  52.222-21  Prohibition Of Segregated Facilities   FEB
1999  52.222-26   Equal Opportunity  MAR 2007  52.222-35 
Equal Opportunity For Special Disabled Veterans, Veterans ofthe Vietnam Era, and
Other Eligible Veterans
SEP 2006  52.222-36  Affirmative Action For Workers With Disabilities  JUN 1998 
52.222-37
Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam Era,
and Other Eligible Veterans 
SEP 2006  52.222-50  Combating Trafficking in Persons   FEB 2009  52.223-6 
Drug-Free Workplace   MAY 2001  52.223-14  Toxic Chemical Release Reporting  
AUG 2003  52.225-13  Restrictions on Certain Foreign Purchases  JUN 2008 
52.227-1 Alt I  Authorization And Consent (Dec 2007) - Alternate 1   APR 1984 
52.227-2  Notice And Assistance Regarding Patent And Copyright Infringement DEC
2007  52.227-11  Patent Rights--Ownership By The Contractor  DEC 2007  52.228-7 
Insurance--Liability To Third Persons   MAR 1996  52.232-9   Limitation On
Withholding Of Payments  APR 1984 

 
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 12 of 16
 

52.232-17 
Interest
OCT 2008   52.232-20 
Limitation Of Cost
APR 1984   52.232-23 
Assignment Of Claims
JAN 1986   51232-25  
Prompt Payment
OCT 2008   52.232-33 
Payment by Electronic Funds Transfer--Central Contractor Registration 
OCT 2003 
52.233-1 
Disputes
JUL 2002 52.233-3 Alt I 
Protest After Award (Aug 1996) - Alternate I
JUN 1985  
52.233-4
Applicable Law for Breach of Contract Claim  
OCT 2004
52.242-1
Notice of Intent to Disallow Costs   
APR 1984   
52.242-3
Penalties for Unallowable Costs
MAY 2001   
52.242-4  
Certification of Final Indirect Costs
JAN 1997  
52.242-13 
Bankruptcy 
JUL 1995 52,242-15 Alt I
Stop-Work Order (Aug 1989) - Alternate I
APR 1984    52.243-2 Alt V   
Changes--Cost-Reimbursement (Aug 1987) - Alternate V
APR 1984
52.244-2
Subcontracts   JUN 2007  
52.244-5
Competition In Subcontracting
DEC 1996   
52.244-6
Subcontracts for Commercial Items
MAR 2009
52.245-1
Government Property
JUN 2007    52.245-9  
Use And Charges
JUN 2007  
52.246-9
Inspection Of Research And Development (Short Form)      
APR 1984
52.246-25
Limitation Of Liability--Services
FEB 1997
52.247-1
Commercial Bill Of Lading Notations 
FEB 2006
52.247-34
F.O.B. Destination NOV 1991    
52.247-63
Preference For U.S. Flag Air Carriers
JUN 2003
52.249-6
Termination (Cost Reimbursement)   
MAY 2004  
52.249-14
Excusable Delays
APR 1984
52.253-1  
Computer Generated Forms  
JAN 1991
252.201-7000
Contracting Officer's Representative
DEC 1991  
252.203-7000  
Requirements Relating to Compensation of Former DoD Officials
JAN 2009     
252.203-7001
Prohibition On Persons Convicted of Fraud or Other Defense­ Contract-Related
Felonies
DEC 2008 
252.203.7002 
Requirement to Inform Employees of Whistleblower Rights 
JAN 2009   252.204-7003 Control Of Government Personnel Work Product     APR
1992   252.209-7004 Alt A  
Central Contractor Registration (52.204-7) Alternate A 
SEP 2007 252.204-7006 
Billing Instructions
OCT 2005    252.204-7009
Requirements Regarding Potential Access to Export- Controlled Items
JUL 2008  252.205-7000  Provision Of Information To Cooperative Agreement
Holders    DEC 1991   252.209-7004 
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country
DEC 2006 
252.215-7000 
Pricing Adjustments
DEC 1991
252.215-7002
Cost Estimating System Requirements 
DEC 2006
252.215-7004   
Excessive Pass-Through Charges
MAY 2008   
252.223-7004
Drug Free Work Force
SEP 1988
252.225-7012   
Preference For Certain Domestic Commodities
DEC 2008
252.227-7000 
Non-estoppel   
OCT 1966   
252,227-7013
Rights in Technical Data--Noncommercial Items
NOV 1995
252.227-7014  
Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation
JUN 1995    
252.227-7016
Rights in Bid or Proposal Information   JUN 1995  
252.227-7019 
Validation of Asserted Restrictions--Computer Software
JUN 1995   252.227-7030   Technical Data--Withholding Of Payment  MAR 2000 

 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 13 of 16
 
252.227-7037
Validation of Restrictive Markings on Technical Data
SEP 1999
252.227-7039
Patents--Reporting Of Subject Inventions
APR 1990
252.231-7000
Supplemental Cost Principles
DEC 1991
252.232-7003
Electronic Submission of Payment Requests and Receiving Reports
MAR 2008
252.232-7010
Levies on Contract Payments
DEC 2006
252.235-7011
Final Scientific or Technical Report
NOV 2004
252.243 -7002
Requests for Equitable Adjustment
MAR 1998
252.244-7000
Subcontracts for Commercial Items and Commercial Components (DoD Contracts)
JAN 2009
252.247-7023
Transportation of Supplies by Sea
MAY 2002
252.247-7024
Notification Of Transportation Of Supplies By Sea
MAR 2000



CLAUSES INCORPORATED BY FULL TEXT
 
52.215-19  NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)
 
(a) The Contractor shall make the following notifications in writing:
 
(1) When the Contractor becomes aware that a change in its ownership has
occurred, or is certain to occur, that could result in changes in the valuation
of its capitalized assets in the accounting records, the Contractor shall notify
the Administrative Contracting Officer (ACO) within 30 days.
 
(2) The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership.
 
(b) The Contractor shall--
 
(1) Maintain current, accurate, and complete inventory records of assets and
their costs;
 
(2) Provide the ACO or designated representative ready access to the records
upon request;
 
(3) Ensure that all individual and grouped assets, their capitalized values,
accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractor's ownership
changes; and
 
(4) Retain and continue to maintain depreciation and amortization schedules
based on the asset records maintained before each Contractor ownership change.
 
The Contractor shall include the substance of this clause in all subcontracts
under this contract that meet the applicability requirement of FAR 15.408(k),
 
(End of clause)
 
 
52.222-2  PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)
 
(a) The use of overtime is authorized under this contract if the overtime
premium cost does not exceed -0- or the overtime premium is paid for work --
 
(1) Necessary to cope with emergencies such as those resulting from accidents,
natural disasters, breakdowns of production equipment, or occasional production
bottlenecks of a sporadic nature;
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 14 of 16
 
(2) By indirect-labor employees such as those performing duties in connection
with administration, protection, transportation, maintenance, standby plant
protection, operation of utilities, or accounting;
 
(3) To perform tests, industrial processes, laboratory procedures, loading or
unloading of transportation conveyances, and operations in flight or afloat that
are continuous in nature and cannot reasonably be interrupted or completed
otherwise; or
 
(4) That will result in lower overall costs to the Government.
 
(b) Any request for estimated overtime premiums that exceeds the amount
specified above shall include all estimated overtime for contract completion and
shall--
 
(1) Identify the work unit; e.g., department or section in which the requested
overtime will be used, together with present workload, staffing, and other data
of the affected unit sufficient to permit the Contracting Officer to evaluate
the necessity for the overtime;
 
(2) Demonstrate the effect that denial of the request will have on the contract
delivery or performance schedule;
 
(3) Identify the extent to which approval of overtime would affect the
performance or payments in connection with other Government contracts, together
with identification of each affected contract; and
 
(4) Provide reasons why the required work cannot be performed by using
multishift operations or by employing additional personnel.
 
* Insert either "zero" or the dollar amount agreed to during negotiations. The
inserted figure does not apply to the exceptions in paragraph (a)(1) through
(a)(4) of the clause.
 
(End of clause)
 
 
52.222-39  NOTIFICATION OF EMPLOYEE RIGHTS CONCERNING PAYMENT OF UNION DUES OR
FEES (DEC 2004)
 
(a) Definition, As used in this clause--
 
United States means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.
 
(b) Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union membership and payment of union dues
and fees, in conspicuous places in and about all its plants and offices,
including all places where notices to employees are customarily posted. The
notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included in notices
posted in the plants or offices of carriers subject to the Railway Labor Act, as
amended (45 U.S.C. 151-188)).
 
Notice to Employees
 
Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs. Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees. However,
employees who are not union members can object to the use of their payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 15 of 16
 
If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.
 
For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB) either at one of its Regional offices or
at the following address or toll free number:
 
National Labor Relations Board
Division of Information
1099 14th Street, N.W.
Washington, DC 20570
1-866-667-6572
1-866-316-6572 (TTY)
 
To locate the nearest NLRB office, see NLRB's website at http://www.nlrb.gov.
 
(c) The Contractor shall comply with all provisions of Executive Order 13201 of
February 17, 2001, and related implementing regulations at 29 CFR part 470, and
orders of the Secretary of Labor.
 
(d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR part 470, Subpart B--Compliance
Evaluations, Complaint Investigations and Enforcement Procedures. Such other
sanctions or remedies may be imposed as are provided by 29 CFR part 470, which
implements Executive Order 13201, or as are otherwise provided by law.
 
(e) The requirement to post the employee notice in paragraph (b) does not apply
to--
 
(1) Contractors and subcontractors that employ fewer than 15 persons;
 
(2) Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor's employees;
 
(3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;
 
(4) Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor's
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that--
 
(i) The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and
 
(ii) Such a waiver will not interfere with or impede the effectuation of the
Executive order; or
 
(5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.
 
(f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall--
 

--------------------------------------------------------------------------------


 
W911NF-09-C-0135
 
Page 16 of 16
 
(1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor- Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington, DC
20210, or from any field office of the Department's Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs;
 
(2) Download a copy of the poster from the Office of Labor-Management Standards
website at http://www,olms.dol.gov; or
 
(3) Reproduce and use exact duplicate copies of the Department of Labor's
official poster.
 
(g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c), For indefinite quantity subcontracts, the Contractor shall include the
substance of this clause if the value of orders in any calendar year of the
subcontract is expected to exceed the simplified acquisition threshold. Pursuant
to 29 CFR part 470, Subpart B--Compliance Evaluations, Complaint Investigations
and Enforcement Procedures, the Secretary of Labor may direct the Contractor to
take such action in the enforcement of these regulations, including the
imposition of sanctions for noncompliance with respect to any such subcontract
or purchase order. If the Contractor becomes involved in litigation with a
subcontractor or vendor, or is threatened with such involvement, as a result of
such direction, the Contractor may request the United States, through the
Secretaty of Labor, to enter into such litigation to protect the interests of
the United States.
 
(End of clause)
 
 
52.252-2  CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
 
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
 
http://farsite.hill.af.mil or http://acquisition.gov/far/index.html.
 
(End of clause)
 
252.235-7010 Acknowledgment of Support and Disclaimer, (MAY 1995)
 
(a) The Contractor shall include an acknowledgment of the Government's support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
U.S. Army Research Office and Defense Threat Reduction Agency under Contract No.
W911NF-09-C-0135.
 
(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the U.S. Army Research Office and Defense
Threat Reduction Agency.
 